DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter

Claims 1-7, 14, 16-24, 27-28, and 40 allowed.

The following is an examiner’s statement of reasons for allowance: 
The prior art or record fails to disclose, teach, or fairly suggest,
a continuous web of a non-corrugated fibrous material having a degree of dryness between 60% and 80% and two surfaces between:
an entire thickness of the continuous web, said longitudinal corrugations having a depth greater than the entire thickness of said continuous web,
and ripples extending in a direction transverse to said longitudinal corrugated pattern on at least the surface which was in contact with said rigid cylinder.
The prior art or record that comes closest to teaching these limitations is Cooper et al. US 3,300,368.  However, this prior art fails to teach the aforementioned limitations and would require unreasonable combinations of references that would not suffice for a realistic case of obviousness.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Response to Arguments
Applicant’s arguments, see Pages 8-13, filed 19 Apr 2022, with respect to Claims 1-7, 14, 16-24, 27-28, and 40 have been fully considered and are persuasive.  The rejections of Claims 1-7, 14, 16-24, 27-28, and 40 have been withdrawn. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS G DEL VALLE whose telephone number is (303)297-4313. The examiner can normally be reached Monday-Friday, 0730 - 1630 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571 270 1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUIS G DEL VALLE/Examiner, Art Unit 3731                                                                                                                                                                                                        27 May 2022

/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731